Upon consideration, it is
Ordered that the appeal in this cause commenced by notice of appeal filed in the Circuit Court for Indian River County, Florida, on November 6, 1961, be and the same is hereby dismissed for the reason that the notice of appeal is materially deficient in that it wholly fails to meet the requirements of the provisions of Rule 3.2, subd. c, Florida Appellate Rules, 31 F.S.A., It is further
Ordered that the aforesaid notice of appeal be and the same is hereby stricken because of the extremely scandalous and impertinent matter contained therein.